Citation Nr: 1519902	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in a June 13, 1990 rating decision that denied a claim of entitlement to service connection for acne keloidalis nuchae with baldness upper part of skull (hereinafter skin disorder).

2.  Entitlement to an effective date earlier than August 10, 2009, for the grant of service connection for a skin disorder.

3.  Entitlement to an increased initial rating in excess of 20 percent for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1975.

These matters come before the Board of Veterans' Appeals (the Board) from November 2010 and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The November 2010 rating decision granted the Veteran service connection for a skin disorder, with an effective date of August 10, 2009.  In an August 2011 response, the Veteran disagreed with the effective date for the skin disorder.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2014.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to an increased initial rating for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The June 13, 1990 rating decision denied the Veteran's claim of entitlement to service connection for a skin disorder.  An appeal to that decision was not submitted.

2.  The June 13, 1990 rating decision was consistent with the facts of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome of the claim.

3.  The Veteran filed a petition to reopen the previously denied claim of service connection for a skin disorder, which was received at the RO on August 10, 2009.  

4.  In November 2010, the RO granted service connection for the Veteran's skin disorder, with an effective date of August 10, 2009.

5.  Following the June 1990 rating decision, August 10, 2009 is the earliest date that the Veteran petitioned to reopen his claim.


CONCLUSIONS OF LAW

1.  The June 13, 1990 rating decision, which denied service connection for a skin disorder, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

2.  The June 1990 rating decision denying the Veteran's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 3.158, 19.129, 19.192 (1989).

3.  The requirements for an effective date prior to August 10, 2009 for the grant of entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

Regarding the claim for an earlier effective date, in correspondence dated in September 2009, prior to the November 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran disagrees with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  There is no indication that there is any available evidence outstanding that is relevant to the earlier effective date matter.  

As noted above, the Veteran presented testimony before a Veterans' Law Judge.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and testimony was obtained concerning the Veteran's contentions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor have they identified any prejudice in the conduct of the hearing.  

Therefore, the duties to notify and assist have been met.

CUE Motion

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

The Court has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Veteran has made several assertions of CUE.  In an August 2011 statement, he broadly asserted that CUE was committed as a May 1990 RO decision had in fact granted service connection for the claimed skin disorder.  As a result, he asserted that he was entitled to an effective date of January 24, 1990, which was the date his claim was received at the RO.  In a March 2012 statement, the Veteran wrote that an unsigned rating decision, dated in May 1990 purportedly granting service connection for a skin disorder, was not adjudicated and finalized; he argued that by not properly adjudicating that decision, the RO committed CUE.  During his May 2014 hearing, the Veteran's representative argued that the correct facts were before the RO at the time the Veteran's claim was denied, and that as the facts were at the time of the rating decision, the decision "could have gone either way."  See Hearing Transcript, pp. 18-19.  The Board will address each assertion in turn.

As to the first contention, the Veteran asserted that he was granted service connection for a skin disorder in a May 2, 1990 rating decision, and that VA committed CUE by not affording the Veteran compensation for that disability rating.  The Board notes that this allegation of CUE does not actually pertain to a rating decision, but rather a fact outside the scope of the June 1990 decision.  As will be discussed in more detail below, the May 2, 1990 decision was not an official rating decision.  As such, this contention is not a valid assertion of CUE.

As to the second contention, the Veteran refers to the May 2, 1990 rating decision and argues that it was CUE to not fully adjudicate that decision.  The record contains a rating decision dated May 2, 1990, which appeared to grant the Veteran service connection for a skin disorder.  However, the May 1990 rating decision was not a finalized decision, but an administrative draft decision meant only for internal purposes.  

In Sellers v. Shinseki, 25 Vet. App. 265 (2012), the United States Court of Appeals for Veterans Claims (Court) held that a rating decision sent to the Veteran and later determined by the RO to be a "draft decision" was actually binding.  The Court held that the determinative factor in whether a decision was promulgated was whether the Veteran had actually received the decision.  Sellers, 25 Vet. App. at 277-278.  "...[W]here a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA..."  Sellers, 25 Vet. App. at 277.  The Court also considered were whether the decision was signed by rating specialists.  Id. at 279.  

In the instant case, there is no indication that the Veteran received the May 1990 decision.  See Hearing Transcript, pg. 3.  Moreover, the May 1990 rating decision of record was not signed, nor was it accompanied by a notice letter.  The June 1990 decision of record, however, was signed and was accompanied by a notice letter.  Thus, the Board concludes the June 1990 letter is the officially promulgated rating decision on the Veteran's claim, and that the May 1990 rating decision has no binding effect on VA.

The Board notes the Veteran's assertion that he never received a copy of the June 1990 rating decision or the July 1990 notification of appellate rights accompanying it.  See Hearing Transcript, pg. 4.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven. 

If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (holding the use of wrong ZIP code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. 98 (1998) (stating the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended was not alone sufficient to overcome the presumption of regularity where the record showed no evidence that the notice was returned as undeliverable); Clarke v. Nicholson, 21 Vet. App. 130, 133-35 (2007) (finding that the veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" post directional designator in his street address, as such omission was inconsequential to delivery).

The Board acknowledges that the Veteran's address listed on the July 1990 letter left off a letter of the street name - "Sprinfield" instead of the proper Springfield.  However, there is no evidence in the record indicating that the July 1990 RO letter was returned as undeliverable.  Moreover, the other elements of the address block on the letter, including the Veteran's name, street number, city, state, and ZIP code, were all correct.  Other than the Veteran's contention that he never received notice from the RO, there is no other evidence to suggest that the RO failed to mail the June 1990 rating decision to the Veteran.  Given these facts, the Board finds that this situation is akin to those described by Santoro, Jones, and Clark, and that the omission of the letter "g" in Springfield was inconsequential to the delivery of the June 1990 rating decision.

The Veteran's lone assertion falls short of the "clear and convincing evidence" standard needed to rebut the presumption of administrative regularity that the RO mailed the notification for the June 1990 rating decision.  Thus, the June 1990 rating decision was final and is presumed to have been mailed to the Veteran.

Turning to the Veteran's third contention, the Veteran's representative asserted that the correct facts were before the RO at the time of the June 1990 rating decision, and that the CUE in that decision is demonstrated by the fact that the RO later granted the Veteran's service connection claim on essentially the same facts.  See Hearing Transcript, pp. 18-19.  First, the Board notes that between the June 1990 rating decision and the November 2010 rating decision that granted service connection for the Veteran's skin disorder, the Veteran was provided a VA skin examination in June 2010, the report of which contained a positive nexus opinion linking the Veteran's current skin disorder to service.  See June 2010 VA examination report, pg. 301.  Thus, the grant of service connection in November 2010 was based on additional evidence that was not of record at the time of the June 1990 denial.  

As to the RO's evaluation of the evidence of record at the time of the June 1990 rating decision, the Board notes that during his hearing, the Veteran raised VA's awareness of his statements regarding private treatment he received for his skin disorder following separation from service, which he felt should have supported a grant of his claim.  See Hearing Transcript, pg. 6.  However, disagreement as to how the facts were weighed or evaluated is not CUE.  See Russell, 3 Vet. App. at 313-14 (1992).  Even though the RO's draft decision weighed the evidence in a manner favorable to the Veteran, the fully adjudicated decision ultimately did not.  The June 1990 decision noted that the separation examination did not show any skin problems and that the Veteran did not provide evidence of continuity of treatments from 1975 until the first VA medicals of 1980.  The existence of two outcomes only indicates that reasonable minds differed as to the outcome of the Veteran's claim.  The representative's assertion that the outcome "could have gone either way," further confirms that the disagreement with the outcome was based on the weighing of evidence, and not on the type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  See Hearing Transcript, pp. 18-19; Russell, 3 Vet. App. at 313-14.  Thus, this contention does not rise to the level of CUE.

While sympathetic to the Veteran's situation, the Board finds he has not shown that CUE was committed in the RO's June 1990 rating decision.

Earlier Effective Date

The Veteran disagreed with the assigned effective date of August 10, 2009 for the grant of service connection for a skin disorder in August 2011, which is within one year of the November 2010 rating decision which granted service connection.  He asserts that the effective date should be January 1990, May 1990, or alternatively August 2001.  See August 2011 statement; Hearing Transcript, pg. 3.  While the RO addressed whether there is clear and unmistakable error in the November 2010 rating decision, the Veteran is not required to meet that standard as he disagreed with the effective date within one year of the rating decision such that the rating decision is not final. As the RO also considered whether an earlier effective date is warranted, no prejudice results to the Veteran from the Board considering this issue.  The RO determined that the May 1990 decision was not finalized, that the June 1990 decision was not appealed, and that new and material evidence was not submitted within one year of the rating decision.  The RO further determined that the claim to reopen was not received until August 10, 2009.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Similarly, 38 C.F.R. § 3.400(b)(2) (2014) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

The Board notes that the Veteran first filed a claim for his skin disorder in February 1975.  However, he did not appear for his scheduled VA examination.  The RO, by way of an April 1975 letter, informed the Veteran that he would need to indicate his willingness to appear for an examination before his claim could be decided, and that it would otherwise be denied.  The Veteran did not respond to the April 1975 letter, and his February 1975 claim was therefore abandoned.  See 38 C.F.R. § 3.158 (1973).  

In January 1990, the Veteran filed a new claim for his skin disorder.  The Veteran's claim for a skin disorder was denied in a June 1990 rating decision, which was not appealed and became final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

In August 2009, the Veteran requested an audit of his claims file and effectively filed a petition to reopen his previously denied claim of entitlement to service connection for a skin disorder.  Service connection was granted in a November 2010 rating decision, with an effective date of August 10, 2009, the date of the Veteran's petition to reopen.  

In addressing the Veteran's CUE motion, the Board established that the May 1990 rating decision was in fact a draft decision, and not an official adjudicated decision.  

With respect to the Veteran's contentions that the effective date of the grant of entitlement to service connection should be as early as January 1990 (the date of the a claim for service connection for a skin disorder), the regulations regarding effective dates are clear.  For a grant of entitlement to service connection for a reopened claim after final disallowance, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  As discussed above, the June 1990 decision is final because the Veteran did not appeal within one year and did not submit new and material evidence within one year.  In this case, the Veteran's new claim was received August 10, 2009, which is therefore the earliest possible effective date, as the Veteran did not have a pending claim prior to that date.  See above discussion regarding April 1975 letter and 38 C.F.R. § 3.158 (2014).  The Veteran did not file any claims after the rating decision issued in July 1990 until the claim was received on August 10, 2009.  

In sum, there is no legal basis for entitlement to an effective date earlier than August 10, 2009 for the grant of entitlement to service connection for a skin disorder and the claim, therefore, must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  


ORDER

The motion to revise the June 13, 1990 rating decision on the basis of CUE is denied.

Entitlement to an effective date prior to August 10, 2009 for the grant of entitlement to service connection for acne keloidalis nuchae with baldness upper part of skull is denied.


REMAND

During the May 2014 hearing, the Veteran and his wife asserted that the Veteran's skin disorder had worsened since his last VA examination.  See Hearing Transcript, pp. 8, 10.  Thus, a contemporaneous VA medical examination of the Veteran's skin disorder is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his skin disorder.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.  

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


